                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 DEXTER ANDERSON,

          Plaintiff,                                                      ORDER
    v.
                                                                 Case No. 18-cv-777-wmc
 UNITED STATES OF AMERICA,
 D. VAIR and ORMAN,

          Defendants.


         This case was closed after the court did not receive the $147.25 initial partial filing fee

that was assessed to plaintiff for filing this case by the October 25, 2018 deadline. On

December 19, 2018 the court received the $147.25 initial partial filing fee on behalf of plaintiff.

Therefore, plaintiff case has been reopened.

         Accordingly, IT IS ORDERED that plaintiff Dexter Anderson’s complaint is taken

under advisement pursuant to 28 U.S.C. § 1915A to determine whether any portion is frivolous

or malicious, fails to state a claim on which relief may be granted or seeks monetary relief from

a defendant who is immune from such relief. Plaintiff will be notified promptly when such a

decision has been made.


                 Entered this 19th day of December, 2018.

                                       BY THE COURT:


                                       /s/
                                       PETER OPPENEER
                                       Magistrate Judge
